Citation Nr: 1219800	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-08 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN), to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial rating in excess of 30 percent for kidney disease.

7.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

8.  Entitlement to an increased rating for bilateral lower extremity peripheral neuropathy, with each leg evaluated as 10 percent disabling prior to November 15, 2010, and as 40 percent disabling therefrom.

9.  Entitlement to an effective date earlier than January 20, 2009, for the award of service connection for coronary artery disease (CAD); and an effective date prior to January 14, 2010, for an evaluation of 30 percent.

10. Entitlement to a total evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and L. H.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008, August 2009, and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In June 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for hypertension and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  During the June 2011 Board hearing, the Veteran requested to withdraw his appeal in the matter of entitlement to increased ratings for bilateral lower extremity peripheral neuropathy.

2.  Osteoarthritis of the neck, low back, and left leg was not manifested in service or in the first postservice year; a preponderance of the evidence is against a finding that such disabilities are related to the Veteran's service.

3.  Throughout the period of appellate review, the Veteran's psychiatric disability has been manifested by a disability picture approximating no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; panic attacks (weekly or less often); and chronic sleep impairment.

4.  Throughout the period of appellate review, the Veteran's kidney disability was not manifested by constant albuminuria, or a definite decrease in kidney function; his diastolic blood pressure did not satisfy the criteria for a 40 percent rating.

5.  Throughout the period of appellate review, the preponderance of the evidence is against a finding that there is a regulation of the Veteran's activities due to his diabetes mellitus. 

6.  Nothing in the record prior to November 3, 2009, can be construed as an informal claim of service connection for CAD claimed as secondary to service-connected diabetes mellitus; the Veteran's CAD was first shown at a compensable level in a January 20, 2009, VA treatment record. 

7.  The earliest date on which it is factually ascertainable that the Veteran's CAD was manifested by METS 5-7 is January 14, 2010.


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal in the matter of entitlement to increased ratings for bilateral lower extremity peripheral neuropathy, the Board does not have jurisdiction to consider such matter.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Service connection for neck, low back, and left leg disabilities is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for assignment of an initial rating in excess of 30 percent for PTSD have not been met during the period of appellate review.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, Diagnostic Code (Code) 9411 (2011).

4.  The criteria for assignment of an initial rating in excess of 30 percent for kidney disability have not been met during the period of appellate review.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Code 7541 (2011).

5.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Code 7913 (2011). 

6.  The criteria for an effective date prior to January 20, 2009, for the grant of service connection for CAD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2011).

7.  The criteria for an effective date earlier than January 20, 2010, for assignment of a 30 percent rating for CAD have not been met.  38 U.S.C.A. §§ 5110, (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400(b)(2), 4.71a, Code 7005 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Peripheral neuropathy - dismissal:

Given the Veteran's expressed intent to withdraw the appeal seeking entitlement to increased ratings for bilateral lower extremity peripheral neuropathy, there is no reason to belabor the impact of the Veterans Claims Assistance Act of 2000 (VCAA) in this matter.

In June 2011, the Veteran requested to withdraw his appeal seeking entitlement to increased ratings in excess of 40 percent each for bilateral lower extremity peripheral neuropathy.  Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511 is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202, the Board may dismiss any appeal which fails to allege error of fact or law in the matter before the Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw an appeal at any time prior to the issuance of a final Board decision on the matter.

The Veteran has withdrawn his appeal in the matter of entitlement to increased ratings in excess of 40 percent each for bilateral lower extremity peripheral neuropathy.  Accordingly, there is no allegation of error of fact or law in this matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.


I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's CAD, PTSD, and kidney disease claims arise from an appeal of the effective date (CAD), and initial evaluation following the grant of service connection for such disabilities.  Courts have held that a claim is substantiated once service connection is granted, and, accordingly, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed in this appeal under VCAA.

Regarding the diabetes mellitus claim, in a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent letters in January 2008, May 2008, March 2009, and November 2009 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Notably, the claims were re-adjudicated after all critical notice was provided.  See September  supplemental statement of the cases (SSOC).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran was afforded VA examinations in January 2008, September 2008, and February 2011 to assess the current severity of his diabetes and psychiatric disabilities.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Board notes that VA examinations were not completed regarding the service connection (low back, neck, and left leg) issues.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the STRs are silent as to any complaints or treatment for his osteoarthritis of the neck, low back, or left leg.  Furthermore, the records contain no competent medical evidence suggesting a causal relationship between any current disability and active service.  Indeed, the postservice treatment records attribute the current disabilities to a work-related injury.  Moreover, the lay evidence of record does not indicate continuity of symptomatology back to service.  For these reasons, the evidence does not indicate that the claimed disabilities may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's pertinent treatment records and VA examination reports.  The Board has carefully reviewed the Veteran's statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  Moreover, Virtual VA has been reviewed and no outstanding treatment records have been identified or uploaded.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran contends that he has chronic neck, low back, and left leg disabilities that are related to his period of active service.

A September 1967 STR documents complaints of pain to the left side of the neck.  X-rays revealed a tender lymph node.  The remaining STRs show no treatment for his neck, low back, or left leg disabilities.  On October 1968 separation examination, the Veteran offered no complaints of back, neck, or left leg disability, and clinical evaluation of those areas was normal.

Post-service, VA treatment records dated from November 2007 to December 2007 document complaints of left leg pain.  

VA treatment records dated from October 2008 to August 2009 show continued treatment for complaints of back and neck pain.

At a December 2008 VA pain consultation, the Veteran reported chronic neck pain since 1988, following a fall at work.

A March 2009 VA treatment record documents the Veteran's complaints of low back pain.  An acute episode was noted.

Social Security Administration (SSA) records associated with claims file document that the Veteran is receiving benefits for fractures of his upper extremities, and osteoarthritis to multiple joints.   An August 1997 SSA record notes the Veteran's work related injury in which he sustained chronic neck, shoulder, and bilateral knee pain, as well as intermittent low back pain.

Based on the foregoing, the Board finds that entitlement to service connection is not warranted in this case for neck, low back, and left leg disabilities.  Such disabilities did not manifest in service or within one year of active service, and no medical professional has related such disorders to the Veteran's military service, to include the tender lymph (for neck) noted therein.  Moreover, the lay evidence does not indicate a continuity of symptomatology dating back to service.

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the medical evidence does not support a finding that neck, low back, and left leg disabilities had their onset in service, within one year of service, or have otherwise resulted from military service. 

The Veteran has contended that his current neck, low back, and left leg pain is related to his service.  Again, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  The Board notes, however, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

Additionally, while non-precedential, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's neck, low back, and left leg pain and his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds that, as a lay person, the Veteran's statements regarding causation to be of no probative value, as he is not competent to opine on such a complex medical question.  

In summary, based on all of the foregoing, the Board concludes that the preponderance of the evidence is against finding that the Veteran's neck, low back, and left leg disabilities are related to his military service.  

Increased ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (2011); 38 C.F.R. §4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD

Evaluations of mental health disorders, such as the Veteran's service-connected mood disorder, are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The rating criteria pertinent in this appeal are as follows:

A rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Also when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  See DSM-IV Quick Reference at 46-47.  

The joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). 

Throughout the rating period on appeal, the Veteran has been assigned a 30 percent evaluation for his service-connected psychiatric disability.  

The Board finds that after careful consideration of the evidence that the Veteran's psychiatric disability symptomatology throughout the appeal period does not warrant assignment of the next-higher 50 percent rating, for the following reasons.

The pertinent evidence first consists of a February 2008 psychiatric record from Princeton Vet Center that documents complaints of depression, intense flashbacks, and intrusive thoughts of his combat experience.  The Veteran exhibited impairment from both an occupational and social functioning standpoint. 

The Veteran was then afforded a September 2008 VA examination for his PTSD.  He was noted to be dysphoric and anxious; there was no impairment of thought processing or communication; there were no hallucination or delusion; eye contact and behavior were appropriate; the Veteran reported periodic suicidal thoughts; there was no homicidal ideation; he was adequately dressed and appropriately groomed; he was oriented in all spheres; there was no significant memory impairment or obsessive-compulsive behavior; his speech was within normal limits; the Veteran reported problems with sleeping.  The Veteran generally got along with friends and family.  Depressive disorder and PTSD were diagnosed and a GAF score of 51 was assigned.

On March 2009 VA mental health outpatient evaluation, the Veteran reported that his level of anxiety remained elevated; he reported crying spells, difficulty controlling his temper, and that he was sensitive to the smallest everyday issues.  Mental status evaluation revealed disturbed speech due to lack of teeth in his mouth, otherwise speech was normal; he was cooperative, respectful; mood was depressed; there was no evidence of psychomotor agitation; affect was logical, linear, goal directed, and thought content was free from any suicidal or homicidal ideation; there was no evidence of paranoia, delusions, or any other psychosis; the Veteran was cognitively intact; judgment and insight were disturbed.  Depressive disorder and PTSD were diagnosed and a GAF score of 50 was assigned.

The Veteran was afforded an additional evaluation in February 2011.  He reported intermittently getting together with his friends to play cards or go out to eat.  Mental health examination was essentially unchanged from the last examination.  Depressive disorder and PTSD were diagnosed and a GAF score of 52 was assigned.  The examiner concluded:

"This Veteran continues to have the mental health troubles noted above.  Consistent with the last exam, this examiner is of the opinion that the primary diagnosis is his depression related to his chronic pain and disability which apparently are primarily from the post-military injuries from various falls and accidents.  He also continues to report some PTSD symptoms.  The Veteran has been out of work since 1988 secondary to a work-related injury.  He has demonstrated no inability to work because of any mental health difficulties.  It is this examiner's opinion that his PTSD, in and of itself, would not render him unemployable.  The Veteran has struggled with his mental health difficulties overall.  He gets along with his family at times, but is irritable and distant/isolative at other times.  His wife has seemed to notice that his physical problems are a big part of his low mood.  He does maintain some social interactions, playing cards at times and going out to eat with some people, though other activities are somewhat limited.  The limitation is due to a variety of conditions, including his physical disability itself, as well as embarrassment of being seen as disabled.  He also reports some vigilance-related anxiety when out in public.  He reports periods of anxiety.  His sleep problems are likely caused by numerous factors as well, as noted above."

This evidence fails to show a disability picture involving flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; and impaired abstract thinking.  While there is some indication of difficulty in establishing and maintaining effective work and social relationships, such is shown to be attributed to chronic pain rather than to the service-connected psychiatric disability.  Moreover, while the evidence could be construed as indicating disturbance in motivation and mood, such symptom, standing alone, does not warrant an increased rating.  For example, despite his irritability, he maintained social contact with friends and maintained his longstanding marriage.  Additionally, the Board finds highly probative the GAF score assigned by the September 2008 VA examiner, and the GAF score of 52 assigned by the February 2011 VA examiner. Both are consistent with moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.

Most importantly, the pertinent evidence overall shows that the Veteran's psychiatric symptoms throughout this time period were not productive of occupational and social impairment with reduced reliability and productivity.  To the contrary, while the Veteran is not currently working, the evidence specifically shows that his PTSD does not inhibit employment.  Furthermore, he lives with his wife of 41 years, and at times gets together with his friends to play cards or go out to dinner.  Overall, the evidence shows a psychiatric disability picture more consistent with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal).

Thus, the psychiatric symptomatology throughout the entire appeal period is best contemplated by the current 30 percent disability rating.  The next higher, 50 percent, rating is not assignable.  See 38 C.F.R. § 4.130, Code 9411.  "Staged ratings'"' are not warranted during this period of review because the schedular criteria for a higher rating were not met at any time during the period.  See Fenderson 12 Vet. App. at 126-27 ; Hart, 21 Vet. App. at 505.


Kidney disease

The Veteran's kidney disease has been rated under Code 7541, addressing renal dysfunction.  A noncompensable rating is warranted for albumin and casts with history of acute nephritis; or hypertension non-compensable under Diagnostic Code 7101.  A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion.  A maximum rating of 100 percent is warranted where renal dysfunction requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  38 C.F.R. § 4.104 (2011).

Postservice treatment records document the Veteran's continued hypertension.  Average blood pressure readings were 160/90.  

On January 2008 VA examination, blood pressure readings were documented as 160/90, 162/112, and 176/88; urinalysis revealed that the BUN was 21; creatinine was 1.0; microalbumin was 10.3; and the microalbumin/creatinine ratio was 127.5.  Kidney disease was diagnosed.  Under the summary, the examiner noted that the Veteran's kidney disease-microalbuminuria was a complication of his diabetes mellitus.  

On February 2011 VA examination, blood pressure readings were documented as 166/93, 166/107, and 176/94; urinalysis revealed the BUN was 21; creatinine was 1.0; microalbumin was 5.24; and microalbumin/creatinine ratio was 27.6.  The current urinalysis did not reveal a chronic kidney condition.

Based on a review of the foregoing, the Board finds that an initial rating in excess of 30 percent disabling is not warranted at any time during the appeal period for the Veteran's renal dysfunction.  There is no evidence of constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  His laboratory findings (recited above) consistently reveal no evidence of constant albuminuria and did not show definite decreased kidney function.  Likewise, his blood pressure readings have consistently fallen within the 10 percent rating criteria, with no evidence that it has ever reached the criteria for a 40 percent rating, which would require diastolic pressure to be consistently at 120 or higher.

In sum the Board finds that the evidence does not support an initial rating in excess of the 30 percent rating currently in effect for his kidney disease.

Diabetes mellitus

Under the provisions of Diagnostic Code 7913 for diabetes mellitus, a 100 percent rating is warranted where there is a requirement for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  A 60 percent rating is warranted where there is a requirement for insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent rating is appropriate where there is a requirement for insulin, restricted diet, and regulation of activities.  A 20 percent rating is warranted where there is a requirement for insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 10 percent rating is appropriate where the diabetes is manageable by restricted diet only.  38 C.F.R. § 4.119, Code 7913 (2011). 

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, the "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating under Code 7913. 

In addition, the criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes. Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the criteria listed in the 60 percent rating must be met in order to warrant such a rating. The provisions of 38 C.F.R. § 4.7 pertaining to a higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, do not apply.  See Camacho at 366-367; see Tatum v. Shinseki, 23 Vet. App. 152, 156(2011) (where there are successive rating criteria as in DC 7913, to grant a higher rating where only two out of three criteria are met would eviscerate the need for different ratings since symptoms established for either rating might be the same). 

The Board has thoroughly reviewed the entire record, to include VA examinations conducted in January 2008 and February 2011, as well as private treatment and VA treatment records.  The most recent VA examination in February 2011 indicates specifically that the Veteran's activities have not been regulated.  There is no medical evidence showing a restriction of occupational and recreational activities due to the Veteran's diabetes.  Thus, a rating in excess of 20 percent is not warranted for any portion of the rating period on appeal.

The Board additionally notes that the Veteran is compensated for peripheral neuropathy of all four extremities, the appeal of which was dismissed earlier in this decision.  Moreover, service connection has been granted for diabetic retinopathy, erectile dysfunction, and CAD as complications of his diabetes mellitus.  There is no indication in the treatment records that the Veteran has complained of or been treated for any other disability related to his diabetes mellitus.  Therefore, additional separate evaluations for complications of diabetes are not warranted here. 

Extraschedular Consideration:

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of PTSD, kidney disease, and diabetes mellitus, but the pertinent evidence, as discussed above, reflects that those manifestations are not present in this case.  Indeed, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  As the rating schedule is adequate to evaluate the disabilities, the disability pictures are not shown to be exceptional or unusual, and therefore, referral for extraschedular consideration is not in order.

Effective date

The Veteran contends that service connection and subsequent ratings assigned for CAD should be effective earlier than January 20, 2009, and January 14, 2010, respectively.

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.) 

Under 38 U.S.C.A. § 4.104, Code 7005 (for CAD), a 10 percent rating is warranted when workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; with the use of continuous medication.  A 30 percent, rating is warranted when workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or with evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or with left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted where CAD results in chronic congestive heart failure, or when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or with left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.

[One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.]  

In this case, the Veteran's claim of entitlement to service connection for CAD as secondary to his service-connected diabetes mellitus was received on November 3, 2009.

VA treatment records include a January 20, 2009, VA clinical report that documents the results of a cardiac catherization- showing that the Veteran had CAD.  The left ventricular ejection fraction (LVEF) was 60 percent, and the Veteran was prescribed medication for treatment.  December 2009 treatment records document an increase in medications. 

On January 2010 VA examination, the Veteran reported that he required continuous medication for control of his CAD.  Examination revealed no evidence of congestive heart failure or pulmonary hypertension.  Stress test revealed estimated METs was 5-7; X-ray showed normal heart size; LVEF was over 50 percent.  Mild, stable two vessel (LAD and RCA) CAD was diagnosed.  The examiner noted that the Veteran's CAD was secondary to the service-connected diabetes mellitus.

Again, in this case, the award of service connection for CAD was based on the evidence indicating it to be secondary to (or a complication of) diabetes mellitus.  
In analyzing the matter as an increased rating claim it is noteworthy that entitlement to an increased rating arises when it is first shown that an increase in disability had occurred.  Here, the increase in disability in question, CAD was first clinically noted on the January 20, 2009, VA cardiac catherization report.  

Considering the matter of the effective date of the award of service connection, it is noteworthy that such award may not be made effective prior to the manifestation of the disability at issue.  Without evidence of disability there is no valid claim of service connection.  See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As CAD was not shown prior to the January 20, 2009, VA cardiac catherization, there was no entitlement to service connection for such disability prior to that date.  

Moreover, it was not factually ascertainable in the year prior to January 14, 2010, that an increase in the Veteran's CAD (consisting of METs 5-7) had occurred.  Consequently, an effective date for the 30 percent rating assigned, prior to the January 14, 2010, VA examination date is not warranted.

In summary, the preponderance of the evidence is against a finding that CAD was manifest to a compensable degree prior to January 20, 2009; or that criteria for a 30 percent rating manifest prior to January 14, 2010.  To the extent that the Veteran argues he is entitled to an earlier effective date regardless, such claim lacks legal merit (and must be denied).  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

As the Board has no jurisdiction in such matter, the appeal seeking increased ratings in excess of 40 percent each for bilateral lower extremity peripheral neuropathy is dismissed without prejudice.

Service connection for a neck disability is denied.

Service connection for a low back disability is denied.

Service connection for a left leg disability is denied.

An initial rating in excess of 30 percent for PTSD is denied.

An initial rating in excess of 30 percent for kidney disease is denied.

A rating in excess of 10 percent for diabetes mellitus is denied.

An effective date prior to January 20, 2009, for the grant of service connection and the assignment of a 10 percent rating for the Veteran's CAD is denied.

An effective date prior to January 14, 2010, for the assignment of a 30 percent rating for the Veteran's CAD is denied.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claims of service connection for hypertension and TDIU.


HTN

The Board notes that service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  In addition, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The medical evidence of record shows that the Veteran currently has a diagnosis of hypertension.  The Board finds, however, that the record lacks an adequate opinion addressing the question of secondary service connection for such disability.  Again, the Veteran contends that the claimed disability may be secondary to his service-connected diabetes mellitus.

In January 2008 and February 2011, VA examiners noted that the Veteran's current hypertension was not a complication of diabetes as there was no renovascular disease, no nephrotic level proteinuria, and no renal biopsy suggesting diabetic nephropathy.  

The Board finds the opinions do not adequately address (in light of Allen v. Brown, 7 Vet. App. 439, 448 (1995)) whether the Veteran's hypertension has been aggravated by his service-connected diabetes mellitus, type 2.  Therefore, a VA examination to secure a further medical advisory opinion is necessary.  

The Board notes that the question of direct service connection for hypertension has been adequately addressed in the record and thus no further inquiry on such matter will be sought on remand.  Similarly, the question of whether the Veteran's hypertension was caused by his diabetes mellitus has also been appropriately addressed- only the associated question of aggravation by a service-connected disability requires clarification here.

As noted, the theory of secondary service connection was raised in January 2008.  The Board notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The revised version essentially provides that VA will not concede aggravation of a non service-connected disease or injury by a service- connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  Attention of the RO and the VA examiners is directed to these changes so that the reports of the VA examination directed by the Board include the necessary information.


(continue here)

TDIU

The Veteran contends that he cannot engage in substantially gainful employment due to his service-connected disabilities.  The Veteran is currently service connected for bilateral lower extremity peripheral neuropathy, 40 percent each; PTSD, 30 percent; kidney disease, 30 percent; CAD, 30 percent; diabetes mellitus, 20 percent, tinnitus, 10 percent; erectile dysfunction, diabetic retinopathy, and bilateral hearing loss, each rated non compensable.  The ratings assigned for the Veteran's service connected disabilities satisfy the schedular requirements for a TDIU rating.  38 C.F.R. § 4.16.  The Board notes, however, it remains unclear whether the functional impairment associated with the service-connected disabilities is of such nature and severity as to preclude substantially gainful employment. 

On the most recent February 2011 VA mental health examination, the examiner noted, in pertinent part:

"The Veteran has been out of work since 1988 secondary to a work-related injury.  He has demonstrated no inability to work because of any mental health difficulties.  It is this examiner's opinion that his PTSD, in and of itself, would not render him unemployable."

On remaining February 2011 VA examinations (for diabetes, kidney, and CAD), the examiner opined:

"Based on my evaluation of the Veteran's service connected conditions today has no functional impairments preventing all employment.  The Veteran has nonobstructive CAD with ejection fraction greater than 50 percent.  He has no cognitive impairments or functional impairments of any extremity.  The Veteran's nonservice connected conditions, such as his back pain and right traumatic foot injury do limit employment, but do not totally prevent it.  It is this examiner's opinion this Veteran currently has no kidney disease."

The Board finds the above opinions as to unemployability inadequate for rating purposes.  Therefore, a remand is necessary in this case so that a VA examination may be afforded to the Veteran and an adequate opinion as to his employability may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Finally, the record reflects that the Veteran receives ongoing VA treatment regarding these issues (and it is unclear whether or not he receives any private treatment for the disabilities involved in the instant claim).  As records of such treatment may contain pertinent information, they must be secured.  Notably, records of VA treatment are constructively of record.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the complete updated (since February 2011) clinical records of any and all VAMC treatment the Veteran has received for diabetes, and hypertension.  

2. The Veteran should also be asked to specify whether or not he has received any recent private treatment for his diabetes and hypertension.  If so, he should identify the providers and submit releases for the records.  The RO should secure complete clinical pertinent records from the sources identified.  Any negative search should be noted in the record and communicated to the Veteran.

3. Thereafter, the Veteran should be afforded an examination to determine the etiology of his hypertension.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions responding to the following:

(a)whether it is at least as likely as not (50% or better probability) that the hypertension has been aggravated (made permanently worse beyond the natural progression of the disease) by the service-connected diabetes mellitus, type 2; if aggravation is found, the examiner must identify the baseline level of disability prior to aggravation.  This may be accomplished by review of the medical evidence.  Additionally, the Veteran's statements as to changes in the severity of his observable symptoms over time may be considered as well.

The examiner must explain the rationale for all opinions.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

4. The RO should also schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred.

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities are sufficient to preclude substantially gainful employment; without consideration of his age or any nonservice-connected disorders.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5. Following the above development, the RO should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


